Jefíords, J.
Proceedings were had under V. S. 47, §6709 which resulted in an order of commitment by the probate court. An application for an appeal from the order was made which was allowed by that court. The attempted appeal was "to the next term of the County Court to be held at the City of St. Albans, within and for the County of Franklin, on the second Tuesday of September, A. D. 1953.” A motion to dismiss the appeal was filed. One ground of the motion was, in substance, that the appeal was void because it was taken to a specific term of the county court and not to that court generally. The motion was granted by the county court and exceptions were allowed to this judgment on the motion.
By V. S. 47, §6715 an appeal from an order entered under §6709 is to be made in the same manner as provided in §3090. This latter section provides for appeals generally from probate courts and was formerly P. L. §3005. It was under this latter section that the appeal was attempted to be taken in the case of In Re Walker Trust Estate, 112 Vt 148, 22 A2d 183. For the reasons stated in that case and in the case of Roddy v. Estate of Fitzgerald, 113 Vt 472, 35 A2d 668, it is apparent that *324the application for an appeal in the present case was fatally defective and its allowance could confer no jurisdiction in the county court, because it prays for an appeal to a stated term of the county court, rather than simply to the county court. In Re Moffitt Estate, 116 Vt 286, 288, 75 A2d 698.

The judgment granting the motion is affirmed and the appeal is dismissed.